DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-8, 11-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 2, 3, 5-8, 11-15 and 18-20) recite: “preload a plurality of virtual devices”, “partially loaded”, “load, based on”, “loading”. It is unclear to where a virtual device(s) is/are being preloaded/partially/loaded to. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidingsfeld et al. (Pub 20130024680) (hereafter Heidingsfeld) in view of Garcia Delgado et al. (Pub 20200151621) (hereafter Garcia).

As per claim 1, Heidingsfeld teaches:
A system for facilitating reduction in latency experienced by a user of a physical device by preloading virtual devices in anticipation of a connection request from the physical device, the system comprising: ([Paragraph 91], In the above manner, the techniques for desktop streaming described herein ensure that computing device 120a is able to boot up from the files in the new desktop image as quickly as possible based on the smallest set of files (e.g., the files in prefetch set 112a-1) that are necessary for starting the normal and usual device operation without sacrificing the experience of the end user.  [Paragraph 21], As used herein, "desktop image" (or just "image") refers to data and executables that comprise substantially the entire content that is stored at a computing device, including the operating system (OS), applications, configuration and settings, as well as all user data and files)
a virtual device platform including circuitry configured to: 
preload a plurality of virtual devices, such that the plurality of virtual devices remains partially loaded prior to a connection request from a physical device; ([Paragraph 21], As used herein, "desktop image" (or just "image") refers to data and executables that comprise substantially the entire content that is stored at a computing device, including the operating system (OS), applications, configuration and settings, as well as all user data and files…  [Paragraph 113], Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The Prefetch mechanism records the order of page faults during boot and during process launches and uses these recordings to pre-fetch the data when the applications are launched later. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user…  [Paragraph 33], The logic segments the desktop image into a prefetch set, a streaming set, and a leave-behind set. The prefetch set includes a smallest subset of files, in the collection of files, that is needed to boot up the computing device without requiring retrieval of additional files over the network. The streaming set includes those files, in the collection of files, that are to be downloaded to the computing device after the computing device has booted up. The leave-behind set includes those files, in the collection of files, that are to be downloaded to the computing device when specifically requested.  [Paragraph 29], In this use case, the desktop image can be downloaded, or reassigned, onto a local endpoint (possibly a virtual machine) at the data center and the user can be granted access to the local endpoint using a remote desktop protocol.)
obtain, via a network, the connection request from the physical device; ([Paragraph 65], In the example embodiment illustrated in FIG. 1B, computing device 120a is configured to connect to data center 102 over network(s) 100, where CVD server 106 in data center 102 is configured to store and manage on storage device(s) 110 one or more desktop images for the computing device.  [Paragraph 75], The CVD server receives the client request and authenticates the end user of the computing device based on the user credentials included in the request.  The CVD server then looks up, in the CVD repository, the desktop image that matches the user credentials in the client request.)
in response to the connection request, identify a user associated with the physical device and retrieve user profile information associated with the user; ([Paragraph 75], The CVD server receives the client request and authenticates the end user of the computing device based on the user credentials included in the request.  The CVD server then looks up, in the CVD repository, the desktop image that matches the user credentials in the client request. [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics. Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user.)
load, based on the user profile information associated with the user, a first virtual device from the plurality of preloaded virtual devices, such that the loading of the first virtual device is complete and is specific to the user of the physical device, the loading of the first virtual device including loading a first virtual device user interface specific to the user; and
send, to the physical device, information associated with the first virtual device user interface of the first virtual device, such that the physical device presents the first virtual device user interface. ([Paragraph 79], When the endpoint device completes the boot sequence, the user can start working with the newly restored image normally as if the entire image is local and has been downloaded, even though only the files in the prefetch set reside physically on the device's disk. While the user is working, the streaming client on the endpoint device downloads the files in the streaming set in the background….  [Paragraph 81], Throughout the operation of the endpoint device, including when the user is offline, the interceptor logic continuously collects information related to file usage at the endpoint device. The collected information is sent back to the CVD server periodically, and is used by the CVD server to improve the image segmentation and download ordering as described hereinafter.  [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics. Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user.)
However, Heidingsfeld does not explicitly disclose remains partially loaded prior to a connection request from a physical device.
Garcia teaches remains partially loaded prior to a connection request from a physical device. ([Paragraph 16], In an embodiment CDP system 100 may be operable to prepare one or more computing devices for use by a user at a predicted destination according to an optimal time in advance… CDP system 100 may implement a device preparation manager which utilizes a machine learning algorithm to perform one or more of the following actions: determine one or more computing devices, from a predetermined set of computing devices accessible by CDP system 100 and the device preparation manager, to access and/or power on; determine one or more software applications, data, and network connections to access and/or establish; and determine an estimated for performance of the preceding actions… preparing a computing device may include actions such as, but not limited to, powering on the computing device, opening/accessing one or more software applications via the computing device, establishing network connections via the computing device, downloading data, or any combination thereof.)
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Heidingsfeld wherein a virtual device platform (i.e. virtual environment) is preloaded/prepared with plurality of virtual devices (i.e. software/application/virtual desktop environment) to reduce latency, plurality of virtual devices are partially loaded, user connection request is received, authenticated, user profile information is obtained and based on the user profile information, a first virtual device is loaded to be sent/display to/on a physical device (i.e. endpoint device) user interface, into teachings of Garcia wherein a virtual device platform is prepared prior to a connection request based on prediction/anticipation of user connection, because this would enhance the teachings of Heidingsfeld, wherein by preloading/preparing a virtual device platform prior to connection request from a user based on pattern observed, it allows faster loading/preparation of user environment thus minimizing latency involved with preparing an environment ready for execution/utilization by an end user. 

As per claim 2, rejection of claim 1 is incorporated:
Heidingsfeld teaches wherein the circuitry is further configured to: 
detect a disconnection of the physical device from the virtual device platform; and 
in response to the detected disconnection of the physical device, reboot the first virtual device, such that the first virtual device is partially loaded to a state prior to the connection request from the physical device. ([Paragraph 28], The desktop image on the endpoint device is malfunctioning. The IT support person, who is managing a data center that is remote from the endpoint device, can stream the relevant parts of the desktop image onto a local workbench device and troubleshoot the desktop image locally in the data center, while the end user might be offline and continue to work…  [Paragraph 27], A user has software corruption and needs a copy of his last known working image to be downloaded to the endpoint device operated by the user.  [Paragraph 78 and 87], Once the download of the prefetch set is complete, the streaming client on the endpoint device performs pre-boot tasks related to switching the current image on the device with the files from the prefetch set, and then requests the user to reboot. During the boot, a pivot application performs actions to atomically switch the current image with the new image. Details of techniques for atomic switching of images are described hereinafter in Section 3.4.  [Paragraph 88], when computing device 120a has completed the boot sequence and has rebooted from the files in prefetch set 112a-1, the user can start working normally as if the entire new image 112a has been downloaded and stored locally on disk 124, even though only the files in the prefetch set 112a-1 reside physically on the local disk.)

As per claim 3, rejection of claim 2 is incorporated:
Heidingsfeld teaches wherein the circuitry is further configured to: 
in response to a new connection request from a new physical device, identify a new user associated with the new physical device and retrieve new user profile information associated with the new user; and 
load, based on the new user profile information associated with the new user, a new virtual device from the plurality of preloaded virtual devices, such that the loading of the new virtual device is complete and is specific to the new user of the new physical device, the loading of the new virtual device including loading a new virtual device user interface specific to the new user. ([Paragraph 26], The desktop image on the endpoint device has been lost, stolen, or broken and the user of the device lost all data and customizations, including applications that resided on the device. The user wants to resume, as soon as possible, her complete working environment on a new hardware, or replace an old hard disk with a new one.  [Paragraph 37], During execution, the pivot process causes the one or more processors to replace a current set of files in the file system with a new desktop image, where the new desktop image presents a complete view of the file system. The new desktop image includes a prefetch set of files, where the prefetch set of files includes a smallest subset of files that is needed to boot the computing device without requiring retrieval of additional files over a network.  [Paragraph 75], The CVD server receives the client request and authenticates the end user of the computing device based on the user credentials included in the request.  The CVD server then looks up, in the CVD repository, the desktop image that matches the user credentials in the client request. [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics. Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user. [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics. Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user.)

As per claim 4, rejection of claim 3 is incorporated:
Heidingsfeld teaches wherein the circuitry is further configured to send, to the new physical device, information associated with the new virtual device user interface of the new virtual device, such that the new physical device presents the new virtual device user interface. ([Paragraph 26], The desktop image on the endpoint device has been lost, stolen, or broken and the user of the device lost all data and customizations, including applications that resided on the device. The user wants to resume, as soon as possible, her complete working environment on a new hardware, or replace an old hard disk with a new one.  [Paragraph 79], When the endpoint device completes the boot sequence, the user can start working with the newly restored image normally as if the entire image is local and has been downloaded, even though only the files in the prefetch set reside physically on the device's disk. While the user is working, the streaming client on the endpoint device downloads the files in the streaming set in the background….  [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics.)

As per claim 5, rejection of claim 2 is incorporated:
Heidingsfeld teaches wherein the circuitry is further configured to: 
in response to a new connection request from a new physical device, identify a new user associated with the new physical device and retrieve new user profile information associated with the new user; and 
load, based on the new user profile information associated with the new user, the first virtual device, such that the loading of the first virtual device is complete and is specific to the new user of the new physical device, the loading of the first virtual device including loading a new virtual device user interface specific to the new user. ([Paragraph 26], The desktop image on the endpoint device has been lost, stolen, or broken and the user of the device lost all data and customizations, including applications that resided on the device. The user wants to resume, as soon as possible, her complete working environment on a new hardware, or replace an old hard disk with a new one.  [Paragraph 37], During execution, the pivot process causes the one or more processors to replace a current set of files in the file system with a new desktop image, where the new desktop image presents a complete view of the file system. The new desktop image includes a prefetch set of files, where the prefetch set of files includes a smallest subset of files that is needed to boot the computing device without requiring retrieval of additional files over a network.  [Paragraph 75], The CVD server receives the client request and authenticates the end user of the computing device based on the user credentials included in the request.  The CVD server then looks up, in the CVD repository, the desktop image that matches the user credentials in the client request. [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics. Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user. [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics. Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user.)

As per claim 6, rejection of claim 1 is incorporated:
Heidingsfeld teaches wherein the circuitry is further configured to preload the plurality of virtual devices without using user profile information. ([Paragraph 35], When executed, the logic receives, over a network, a first request for a desktop image of a computing device, where the desktop image includes a collection of files for the computing device. The logic determines that a first hardware indicated in the desktop image is not compatible with a second hardware of the computing device that is indicated in the first request. The logic generates a rebased desktop image by modifying the desktop image, where the rebased desktop image includes a modified collection of files that matches the second hardware of the computing device. The logic segments the rebased desktop image into a prefetch set, a streaming set, and a leave-behind set by assigning each file of the modified collection of files to one of the prefetch set, the streaming set, and the leave-behind set. In response to the first request, the logic sends the prefetch set to the computing device which causes the computing device to boot up from files in the prefetch set. After the prefetch set has been sent, the logic receives a second request for the streaming set and in response thereto sends the streaming set to the computing device.)

As per claims 7, 8 and 11, 12.  These are method claims corresponding to the system claims 1, 2 and 6.  Therefore, rejected based on similar rationale.

As per claim 9, rejection of claim 7 is incorporated:
Heidingsfeld teaches wherein the connection request is in response to an interaction of a user with an application accessed via the client device.( [Paragraph 75], The CVD server receives the client request and authenticates the end user of the computing device based on the user credentials included in the request.  The CVD server then looks up, in the CVD repository, the desktop image that matches the user credentials in the client request.)

As per claim 10, rejection of claim 9 is incorporated:
Heidingsfeld teaches wherein the application is accessed via a server or via the client device. ([Paragraph 79], When the endpoint device completes the boot sequence, the user can start working with the newly restored image normally as if the entire image is local and has been downloaded, even though only the files in the prefetch set reside physically on the device's disk. While the user is working, the streaming client on the endpoint device downloads the files in the streaming set in the background….  [Paragraph 81], Throughout the operation of the endpoint device, including when the user is offline, the interceptor logic continuously collects information related to file usage at the endpoint device. The collected information is sent back to the CVD server periodically, and is used by the CVD server to improve the image segmentation and download ordering as described hereinafter.)

As per claim 13, rejection of claim 7 is incorporated:
further comprising: in response to a second connection request from a second client device after the disconnection of the client device, identifying a second user associated with the second client device and retrieving second user profile information associated with the second user; and 
loading, based on the second user profile information associated with the second user, the virtual device, such that the loading of the virtual device is complete and is specific to the second user of the second client device. ([Paragraph 28], The desktop image on the endpoint device is malfunctioning. The IT support person, who is managing a data center that is remote from the endpoint device, can stream the relevant parts of the desktop image onto a local workbench device and troubleshoot the desktop image locally in the data center, while the end user might be offline and continue to work… [Paragraph 26], The desktop image on the endpoint device has been lost, stolen, or broken and the user of the device lost all data and customizations, including applications that resided on the device. The user wants to resume, as soon as possible, her complete working environment on a new hardware, or replace an old hard disk with a new one.  [Paragraph 78 and 87], Once the download of the prefetch set is complete, the streaming client on the endpoint device performs pre-boot tasks related to switching the current image on the device with the files from the prefetch set, and then requests the user to reboot. During the boot, a pivot application performs actions to atomically switch the current image with the new image. Details of techniques for atomic switching of images are described hereinafter in Section 3.4.  [Paragraph 88], when computing device 120a has completed the boot sequence and has rebooted from the files in prefetch set 112a-1, the user can start working normally as if the entire new image 112a has been downloaded and stored locally on disk 124, even though only the files in the prefetch set 112a-1 reside physically on the local disk. [Paragraph 75], The CVD server receives the client request and authenticates the end user of the computing device based on the user credentials included in the request.  The CVD server then looks up, in the CVD repository, the desktop image that matches the user credentials in the client request. [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics. Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user. [Paragraph 113], Operating systems typically have built-in mechanisms for monitoring the most frequently used applications (per user). For example, in Windows XP, such information is collected by Windows Explorer and is internally stored in a data structure referred to as UserAssist. The UserAssist information is displayed on the user's Start menu and is based on application launch count statistics. Thus, in some embodiments, this built-in OS mechanism is leveraged as an additional heuristic for determining the set of files to include as part of the dynamic set. Some additional Windows OS mechanisms which are useful for this purpose are the Prefetch and SuperFetch mechanisms. The SuperFetch mechanism monitors which applications are used most and preloads these applications into dynamic memory so they're ready when needed by the user.)

As per claims 14-20, these are non-transitory computer-readable media claims corresponding to the method claims 7-13.  Therefore, rejected based on similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196